Citation Nr: 0527260	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for mild scoliosis of the 
upper lumbar and lower dorsal spine, claimed as a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amber T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the claim of 
entitlement to service connection for mild scoliosis of the 
upper lumbar and lower dorsal spine, claimed as a back 
injury.  

In May 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The Board notes that during the hearing, the veteran withdrew 
the claim of entitlement to service connection for chest 
pains, and that claim is no longer on appeal before the 
Board.  

This case was previously before the Board.  In September 
2004, the Board remanded the issue for further development.  
The case has been returned to the Board.


REMAND
The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.   

In September 2004, this case was remanded for development to 
include a VA orthopedic examination, the examiner was 
requested to state whether "any present any mid or low back 
disorder is related to any back pathology noted in the 
service medical records."  A VA medical examination was 
performed in November 2004.  

Although service medical records reflect ongoing back 
complaints and X-ray studies indicated the presence of dorsal 
scoliosis with convexity to the right and compensatory 
scoliosis with convexity to the left (March 1953 radiographic 
report), the VA physician performing the November 2004 
examination made only little mention of this, and indicated 
that he was unable to find the original report noting 
congenital scoliosis in 1952.  The bottom line is that the 
examiner never responded to the question posed in the 
September 2004 remand.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

In order to provide the veteran with due process, the case 
must be remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his present back complaints.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to review the claims folder, 
and indicate whether the scoliosis first 
noted almost a year after the veteran 
entered service is an acquired defect or 
a developmental defect.  If it is found 
to be an acquired defect, the physician 
must provide an opinion as to whether any 
present any mid or low back disorder is 
related to any the scoliosis noted in the 
service medical records.  Adequate 
reasons and bases are to be included with 
any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





